DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.
Claims 1-19 were canceled.  Claims 20, 28, and 35 are amended.
Claims 20-39 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-23, 26-27, 28-30, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et. al. U.S. Patent Pub No. 2018/0052768 (hereinafter Bae) in view of Wantanabe et. al. US Patent Pub. No. 2017/0068621 (hereinafter Wantanabe), in view of Hwang et. al. US Patent Pub. No. 2017 /0192902 (hereinafter Hwang).
Regarding Claim 20, Bae teaches a memory controller for controlling a memory device, the memory controller comprising: a buffer memory configured to store map data including mapping information of logical addresses of data provided from an external host and physical addresses of memory cells included in the memory device, wherein the physical addresses correspond to the logical addresses, respectively (Fig.1, 2, 4; Para4-6 “the memory controller may include a logical-to logical (L2L) mapping table including mapping information between a first logical area and a second logical area and a logical-to-physical (L2P) mapping table including mapping information between the second logical area and a physical area of a memory device” Para30-32);
However, Bae fails to teach but Wantanabe teaches a host control circuit configured to provide host map data which includes some of the map data to the external host (Fig.1, 8, 12; Para23-26 "The device controller is configured to control the nonvolatile memory and to store a part of a logical-to-physical address translation table (L2P table) stored in the nonvolatile memory in a memory of the host as a cache." Para45-49); and 
a map data control block configured to: receive a read request from the external host (Fig.1, 4, 7, 8, 10; Para108-110 "the device controller 4 transfers only the physical address information corresponding to this LBA from theL2Ptable 7 to only the sub-line SL2 of the cache line L0" Para127-130 "The cache hit is the state in which a cache line, which is associated with a tag agreeing with the upper bit portion of the LBA of the read command, is present" cache hit corresponds to map data identical to host map data).
	Bae and Wantanabe are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Bae, and incorporating the host map data, as taught by Wantanabe.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Wantanabe (Para3-4).
	However, the combination fails to teach but Hwang teaches erase a part of the map data stored in the buffer memory, wherein the part of the map data includes the same mapping information as the host map data including mapping information corresponding to a logical address of the read request (Fig.1, 3, 10, 11; Para55-57, 61-63 “When a portion of the storage map cache data MCD_S corresponding to a delete target is updated after read from the nonvolatile memory device 110, the controller 120 may write the updated portion into the nonvolatile memory device 110 so as to be applied to the map data MD and delete the updated portion” Para122-123).
	Bae, Wantanabe, and Hwang are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.

	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Hwang (Para7-9).
Regarding claim 21, the combination of Bae, Wantanabe, and Hwang teaches all the limitations of the base claims as outlined above.
	Further Wantanabe teaches wherein the buffer memory includes a plurality of map data storage areas to store the map data. (Fig.1, Para23-26 " The tag memory includes a plurality of entries, each of the plurality of entries being associated with each of a plurality of cache lines of the cache, each of the entries including a tag and a plurality of bitmap flags, the tag indicating which area of the L2P table is stored in a corresponding cache line, each of the plurality of bitmap flags corresponding to each of a plurality of sub-lines included in the corresponding cache line, each of the bitmap flags indicating whether a corresponding sub-line is valid or not.").  
Regarding claim 22, the combination of Bae, Wantanabe, and Hwang teaches all the limitations of the base claims as outlined above.
	Further Wantanabe teaches wherein the map data control block comprises: a host map data history recording circuit configured to store transmission information of the host map data provided to the external host; a victim area selection circuit configured to determine a victim area to be erased among the plurality of map data storage areas according Fig.1 Para25-26, 55-56 "The device controller 4 can store at least a part of the L2P table 7 as an L2P table cache 31 in a main memory of the host 2."Fig.1, 4, 7, 10; Para102-105, 109-111 "it can be determined that the physical address information corresponding to this LBA is yet to be loaded in this sub-line." Para127-129, 141-144" If all cache lines of the L2P table cache 31 are valid, that is, if a non-used cache line in which no table data is stored is absent, the device controller 4 selects a cache line, which is to be replaced, from the 64 cache lines of the L2P table cache 31" invalid cache lines corresponds to victim area).
Regarding claim 23, the combination of Bae, Wantanabe, and Hwang teaches all the limitations of the base claims as outlined above.
	Further Wantanabe teaches wherein the victim area selection circuit determines a map data storage area in which map data identical to the host map data is stored as the victim area among the plurality of map data storage areas (Fig.1, 4; Para58-59; 62-64 "The device controller 4 includes a host interface 11, a CPU 12" Para102-105, 109-111 "it can be determined that the physical address information corresponding to this LBA is yet to be loaded in this sub-line." Para127-129, 141-144" If all cache lines of the L2P table cache 31 are valid, that is, if a non-used cache line in which no table data is stored is absent, the device controller 4 selects a cache line, which is to be replaced, from the 64 cache lines of the L2P table cache 31" Para147-149"In this case, the device controller 4 clears all bitmap flags, which correspond to the cache line L2, to a value indicative of invalidity ( e.g. "0"), and then updates the valid
Regarding claim 26, the combination of Bae, Wantanabe, and Hwang teaches all the limitations of the base claims as outlined above.
	Further Wantanabe a flash control circuit configured to: acquire mapping information corresponding to the logical address of the read request from the memory device; and store the mapping information corresponding to the logical address of the read request in the victim area (Fig.1, 4, 7, 10; Para102-105, 109-111 "it can be determined that the physical address information corresponding to this LBA is yet to be loaded in this sub-line." Para127-129, 141-144" If all cache lines of the L2P table cache 31 are valid, that is, if a non-used cache line in which no table data is stored is absent, the device controller 4 selects a cache line, which is to be replaced, from the 64 cache lines of the L2P table cache 31" invalid cache lines corresponds to victim area).  
Regarding claim 27, the combination of Bae, Wantanabe, and Hwang teaches all the limitations of the base claims as outlined above.
	Further Wantanabe teaches wherein the flash control circuit processes the read request according to the mapping information corresponding to the logical address of the read request in the victim area (Fig.1, 4, 7, 10; Para34-37 "The NAND memory 5 may include a plurality of NAND flash memory chips"Para102-105, 109-111 "it can be determined that the physical address information corresponding to this LBA is yet to be loaded in this sub-line." Para127-129, 141-144" If all cache lines of the L2P table cache 31 are valid, that is, if a non-used cache line in which no table data is stored is absent, the device controller 4 selects a cache line, which is to be replaced, from the 64 cache lines of the L2P table cache 31" Para147-149"In this case, the device controller 4 clears all bitmap flags, which correspond to the cache line L2, to a value indicative of invalidity ( e.g. "0"), and then updates the valid bit").
Regarding claims 28-30, and 33-39, the combination of Bae, Wantanabe, and Hwang teaches these claims according to the reasoning set forth in claim 20-23, 26, and 27.
Claims 24, 25, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Wantanabe in view of Hwang as applied to claim 20 above, further in view of Bell et. al. US Patent Pub. No. 2009/0150617 (hereinafter Bell).
Regarding claim 24, the combination of Bae, Wantanabe, and Hwang teaches all the limitations of the base claims as outlined above.
However, the combination fails to teach but Bell teaches wherein the victim area selection circuit determines a map data storage area in which oldest map data among the map data of the buffer memory is stored as the victim area among the plurality of map data storage areas  (Fig.5B; 10, 12, Para8-13 “A least recently used-victim-selection (LRU-victim-selection) operation typically occurs when a cache miss requires that a member be allocated to hold a cache line arriving from elsewhere in the storage hierarchy” Para122-123, 131-132).  
	Bae, Wantanabe, Hwang, and Bell are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Bae, Wantanabe, and Hwang, and incorporating the oldest map data management, as taught by Bell.  
Para20-22).
Regarding claim 25, the combination of Bae, Wantanabe, and Hwang teaches all the limitations of the base claims as outlined above.
	Further Bell teaches herein the victim area selection circuit determines a map data storage area in which least recently used map data among the map data of the buffer memory is stored as the victim area among the plurality of map data storage areas(Fig.5B; 10, 12, Para8-13 “A least recently used-victim-selection (LRU-victim-selection) operation typically occurs when a cache miss requires that a member be allocated to hold a cache line arriving from elsewhere in the storage hierarchy” Para122-123, 131-132). 
Regarding claims 31, 32, the combination of Bae, Wantanabe, Hwang and Bell teaches these claims according to the reasoning set forth in claim 24, 25.
Response to Arguments
Applicant’s arguments with respect to claims 20-39 have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135